Citation Nr: 1749941	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-06 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right foot disability prior to February 1, 2017, and in excess of 20 percent as of February 1, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1985 to June 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  An August 1987 rating decision granted service connection for right foot callus.  A January 2014 rating decision continued a 10 percent rating, effective December 6, 2013, noting that service connection for metatarsalgia had been established.  An April 2017 rating decision increased the rating to 20 percent effective February 1, 2017, and re-characterized the disability to include pes cavus.  As the full benefits sought have not been granted, the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2014, the Veteran participated in a hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


FINDING OF FACT

The Veteran's right foot disability has been productive of moderately severe, but not greater, foot impairment due to pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but not higher, for a right foot disability for the period on appeal have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).

2.  The criteria for a rating in excess of 20 percent for a right foot disability are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).  Neither the Veteran nor representative has raised any issues or alleged any deficiencies with the duty to notify or duty to assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran does not raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

Increased Rating

The Veteran contends that he is entitled to a rating in excess of 10 percent for a right foot disability prior to February 1, 2017, and a rating in excess of 20 percent for right foot metatarsalgia with acquired pes cavus and callus as of February 1, 2017.  The Veteran asserts that the pain caused by the right foot disability has limited his use of the right foot by causing daily foot pain of moderate intensity with weight bearing activities.  The Veteran also asserts that he experiences pain with prolonged standing or walking and only finds relief by resting his feet.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned 38 C.F.R. § 4.7 (2016).

Different ratings may be assigned for separate periods of time if distinct periods are shown by the competent evidence of record during the pendency of the appeal that warrants different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence. Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so. Owens v. Brown, 7 Vet. App. 429 (1995). 

Rating the same disability under different diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disability is not duplicative of or overlapping with the symptomatology of the other disability.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Prior to February 1, 2017 the Veteran was rated under Diagnostic code 5279 at the highest possible rating of 10 percent, for metatarsalgia.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5279 (2016).  Following a February 2017 diagnosis of claw foot, the Veteran's foot disability, characterized as pes cavus, metatarsalgia, and fasciitis, was rated as claw foot using Diagnostic Code 5278.  A 10 percent rating is warranted for unilateral or bilateral claw foot when the great toe dorsiflexed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads.  For a unilateral claw foot disability, a 20 percent rating is warranted for all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal head.  A 30 percent rating is warranted for marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2016).   The Veteran presented with a unilateral claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to a right angle, shortened plantar fascia, and marked tenderness under metatarsal heads and was assigned a 20 percent rating.  The medical evidence of record does not support a rating in excess of 20 percent.   

The representative asserts that the since the Veteran was ultimately assigned a 20 percent rating for the right foot disability under Diagnostic Code 5278, that the Veteran should have been assigned a 20 percent rating prior to February 1, 2017, using the criteria for pes cavus.  The representative highlights the RO's assertion that 10 percent was the highest possible rating under the rating schedule, but that the RO subsequently assigned a 20 percent rating.  The representative specifically states "if a 20 percent evaluation could be assigned to the current right foot disability, the same criteria should be applied to the same disability existing prior to February 1, 2017."  This assertion is based on the fact that the Veteran has consistently made the same arguments regarding severity in pain since the initial assignment of the 10 percent rating.  

The Board notes that the Veteran was initially rated 10 percent under Diagnostic Code 5279 prior to February 1, 2017.  The highest available rating under Diagnostic Code 5279 is 10 percent.  When the Veteran was diagnosed with acquired pes cavus at the February 2017 VA examination, a 20 percent rating under the appropriate Diagnostic Code 5278 was assigned.  The Veteran has been service-connected for a right foot disability since June 1987.  Following separation from service, the Veteran has consistently made statements regarding the severity and progression of pain caused by the right foot disability.  

At the July 2014 hearing, the Veteran testified about how the symptoms of his right foot have progressed over time to overlapping toes and described his foot as a "complete ball."  The Veteran asserted that at that time his foot disability was much more severe than calluses, and medical documentation has supported that assertion.  Considering the nature of the Veteran's right foot disability and how it has progressed throughout the duration of this claim, as documented in VA medical records, and the consistent statements regarding pain caused by the right foot disability, the Board finds that it is more appropriate to rate the Veteran under Diagnostic Code 5284 to properly address the Veteran's contentions regarding the right foot disability.

Diagnostic Code 5284 provides ratings for other foot injuries that are not specifically assigned criteria in the rating schedule.  While the presence of a single disability which has its own Diagnostic Code must be rated under that Diagnostic Code rather than Diagnostic Code 5284, in this case there are multiple right foot disabilities and the application of Diagnostic Code 5284 to determine the overall level of disability is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).  A 10 percent rating is warranted for moderate foot injuries.  A 20 percent rating is warranted for moderately severe foot injuries.  A 30 percent rating is warranted for severe foot injuries.  A 40 percent rating is warranted for loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).  

A December 2011 VA examination diagnosed right foot callus since the 1980s.  The Veteran was being referred for custom orthotics.  The Veteran claimed pain of 7/10 and that with orthotics the pain was 5/10 to 6/10.  He took ibuprofen with moderate relief.  He was working full time as a housekeeper, which required him to be on his feet.  He had not days missed due to foot pain.  The Veteran did not have metatarsalgia.  He had hammertoes on the right of the second, third, and fourth toes.  He did not have right hallux valgus.  The Veteran has mild pes cavus with very mild hammertoes, which was nontender to palpation.  The toes were not dorsiflexed.  There was definite tenderness under the metatarsal heads with calluses.  There was no effect on the plantar fascia.  There was no dorsiflexion or varus deformity due to pes cavus.  There was no malunion or nonunion or the tarsal or metatarsal bones.  There were no other foot injuries.  There was no unusual shoe wear pattern.  He wore custom orthotics.  There was no antalgia or ataxia.  He walked unassisted.  There was no skin breakdown or fissuring.  The arch, Achilles, and metatarsals were nontender on examination.  Bilateral pedal pulses were intact.  Brisk capillary refill was noted.  The skin was dry and warm on both feed.  The Veteran could dorsiflex and plantar flex all toes at the metatarsal phalangeal joints.  There was no pain with manipulation of the forefoot.  Distal sensation was intact to light touch.  The Veteran did not have function impairment that would be equally well served by amputation with prosthesis.

An August 2012 VA foot examination found calluses, hammer toes of the second through fourth toes of both feet, pes cavus, and left hallux valgus only, with no right hallux valgus.  The examiner found that the condition was mild calluses, which were not related to hammer toes of pes cavus.

In a December 2013 VA examination the Veteran reported chronic daily pain in his plantar metatarsal region which was in the same location of the callus formation.  The Veteran stated that pain flared with prolonged standing or walking and improves by resting off his feet.  He used etodolac with fair symptom control.  The Veteran did not have Morton's neuroma.  He had right metatarsalgia.  He had no hammertoes, hallux rigidus, or hallux valgus.  He did not have acquired pes cavus.  There was no malunion or nonunion of the tarsal or metatarsal bones.  There were no other foot injuries or week foot.  The Veteran used orthotics.  The Veteran did not have function impairment that would be equally well served by amputation with prosthesis.  Imaging studies found no abnormal findings.  The Veteran had to pace himself with sustained weight bearing activities.

At an August 2015 VA examination, the examiner diagnosed right metatarsalgia.  The Veteran complained of burning when standing on the right foot, or when on his feet for an hour or more, which improved with getting off his feet.  There was pain on use of the right foot, which was accentuated on use.  There was no swelling on use or pain on manipulation.  There was no objective evidence of marked deformity of the foot.  There was no Morton's neuroma.  There was right second, third, and fourth toe hammertoes.  There was no hallux valgus or hallux rigidus.  All toes except the great toe were dorsiflexed due to pes cavus.  He was able to extend passively, so the toes were not fixed.  There was pain and tenderness due to pes cavus, but no effect on the right plantar fascia.  There was no dorsiflexion or varus deformity due to pes cavus.  There were no other foot injuries or surgeries.  There was no further significant limitation on flare up.  There was no function impairment such that the Veteran would have been equally well served with amputation with prosthesis.  Imaging studies did not find arthritis.  The right foot disability did not impact his ability to perform occupational tasks.  

In a February 2017 VA examination, the examiner noted that the Veteran had claw foot (pes cavus) in 1985, but that it did not become symptomatic until separation from service.  The examiner diagnosed metatarsalgia, pes cavus, and calluses.  The Veteran used custom orthotics and gel inserts.  The Veteran reported chronic daily plantar foot pain of moderate intensity with weight bearing activities.   The Veteran stated that pain flared with prolonged standing or walking and improves by resting off his feet.  He treated with Aleve.  The Veteran worked as a custodian and driver.  He rested off his feet during breaks.  He was able to complete his work related tasks in that fashion.  The Veteran reported flare ups with weight bearing of more than two hours, relieved by resting off his feet for 20 minutes every couple of hours.  There was no Morton's neuroma.  There was pronounced metatarsalgia as most of his weight was placed on the metatarsal heads with weightbearing.  All toes tended to dorsiflexion.  The toes appeared flexed, but not fixed in flexion deformity.  The toes flexed off the floor when weightbearing with most of the weight on the metatarsal heads, causing pain.  No response was provided regarding the presence or absence of hallux valgus, hammertoes, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  There was marked tenderness under the metatarsal heads due to pes cavus.  There were very painful callosities.  There was no effect on the plantar fascia due to pes cavus.  There was no dorsiflexion or varus deformity due to pes cavus.  The Veteran did not have any other foot injuries or surgeries.   There was pain on physical examination, and the pain and lack of endurance contributed to the disability.  The Veteran had to pace himself with weight-bearing activities and rest off of his feet as needed, or there was significant limitation of functional ability.  There was no functional impairment such that the Veteran would be equally well served by amputation with prosthesis.  Arthritis was not found on imaging studies.  There was insufficient evidence to warrant a diagnosis of right hamnmertoes or right hallux valgus.

Based on the Veteran's contentions and the notes of the medical examiner it appears that the Veteran's disability more nearly approximates that of a moderately severe injury of the foot for the entire period on appeal, warranting a 20 percent rating, but not higher.  

The Board finds that the evidence of record does not support a finding of a severe foot disability or a disability more nearly approximating loss of use of the foot.  The Veteran was found to only have a limitation with standing for extended periods of time, problems with weight bearing activities, and the need to use orthotics.  The Veteran reported that while that affected his work, the symptoms were relieved by resting his feet approximately 20 minutes every couple of hours.  Also, the evidence does not show loss of use of the foot such that no function remains other than that which would be equally well served with amputation and a prosthesis.  Therefore, a higher rating is not warranted for loss of use.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).  

The Board finds that the Veteran has not been diagnosed with right flat foot, weak foot, hallux valgus, hallux rigidus, or malunion or nonunion of metatarsal bones.  Therefore, the criteria for rating those disabilities are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5277, 5280, 5281, 5283 (2016).

Higher ratings are not available for hammertoes or metatarsalgia.  .  38 C.F.R. § 4.71a, Diagnostic Codes 5279, 5282 (2016).

A higher rating for pes cavus would require marked contraction of the plantar fascia with dropped forefoot, all toes hammertoes, very painful callosities, and marked varus deformity.  The examination and treatment records do not show involvement of the plantar fascia.  Not all the right toes are shown to be hammertoes.  No marked varus deformity is shown.  While the Veteran has been found to have very painful right callosities, that finding alone is not sufficient to warrant a higher rating in the absence of the other required findings.  .  38 C.F.R. § 4.71a, Diagnostic Codes 5278 (2016).

The Board has considered painful motion and other factors, such as lack of endurance, in finding that a 20 percent rating has been warranted for the period on appeal.  However, the Board finds that those other factors do not cause the disability to rise to the level of a severe foot disability as function remains that allows the Veteran to be on his feet for significant periods of time.

The Board finds that because the criteria classify foot disabilities as moderate, moderately severe, and severe, that all possible symptomatology has been considered by the rating criteria, which are adequate to rate the disability and consideration of referral for the assignment of an extraschedular rating for a foot disability is not warranted.  Furthermore, frequent hospitalization and marked interference with employment are not shown.  38 C.F.R. § 3.321(b)(1) (2016).

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for the increased rating of 20 percent were met for the period on appeal as a moderately severe right foot disability has been shown.  The Board further finds that the preponderance of the evidence is against the assignment of a schedular rating in excess of 20 percent.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).



ORDER

Entitlement to a rating of 20 percent, and not higher, for a right foot disability is granted.

Entitlement to a rating in excess of 20 percent for a right foot disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


